Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,8,12,13,20-23,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1).
Regarding claim 1, Jeong teaches an electronic device comprising: at least one aspect ratio feature (VS, fig. 11) in an array region (10) of a base stack of materials (top half of ST in fig. 11); overlay marks comprising aspect ratio features (left three DVS on the left in fig. 11) in or on only an upper portion of the base stack of materials in an overlay mark region in a scribe region (20, paragraph [0048]; region 23 in fig. 17 is in region 20, fig. 4) of an electronic device, the scribe region laterally adjacent to the array 
Jeong does not the aspect ratio features of the overlay marks to be low aspect ratio features.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the aspect ratio features low, as well as high, aspect ratio features, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Jeong does not teach the aspect ratio feature in the array region to be high aspect ratio feature.
In the same field of endeavor, Tokashiki teaches increasing aspect ratio of
features, to make them high aspect ratio (paragraph [0030] of Tokashiki and current
claims 26 and 27) can increase memory density (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing
date of the invention to make the aspect ratio feature high aspect ratio feature, for the
benefit of increasing memory density.
Jeong does not teach the low aspect ratio features of the overlay marks comprise an optical contrast material.
Jeong teaches the SL and the ILD layers may be silicon oxide (paragraph [0056]) and the DVS layer may be aluminum (paragraph [0089]).
In the same field of endeavor, Koketsu teaches silicon oxide to be an optical contrast material against aluminum, and vice versa, by teaching because reflectivity of aluminum is higher than that of silicon oxide, aluminum can be recognized next to silicon oxide (paragraph [0058]).
Thus, it is inherent that the overlay marks in Jeong comprise an optical contrast material.
Regarding claim 2, Jeong teaches the electronic device of claim 1, further comprising additional overlay marks (rightmost two DVSes or lower half stack of ST, fig. 11) that are not only in or on the upper portion of the base stack of materials.  
Regarding claim 3, Jeong teaches the electronic device of claim 1, wherein the overlay marks further comprise higher aspect ratio features (rightmost three DVS, fig. 11).  
Jeong does not teach the higher aspect ratio features to be high aspect ratio features.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the aspect ratio features low, as well as high, aspect ratio features, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 4, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise a reflective material (aluminum in DVS, fig. 11).  
Regarding claim 5, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise an opaque material (polysilicon in DVS, paragraph [0089]; paragraph [0043] of the current application).  
Regarding claim 8, Jeong in view of Tokashiki teaches the electronic device of claim 1, wherein the at least one high aspect ratio feature is present in a die region (10, fig. 11, paragraph [0049]) of the electronic device.  
Regarding claim 12, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material in the upper portion of the base stack of materials (DVS, SS, and DST, fig. 11; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 13, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material on the upper portion of the base stack of materials (DVS/SS in fig. 11; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 20, Jeong does not teach the overlay marks (DVS, fig. 11) comprise a smaller critical dimension in the overlay mark region than a critical dimension of the at least one high aspect ratio feature in the array region.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the overlay marks to comprise a smaller or larger critical dimension in the overlay mark region than, as well as the same critical dimension in the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, Jeong in view of Tokashiki and Koketsu teaches (see claim 1) an electronic device comprising: at least one high aspect ratio feature in an array region of a base stack of materials; 4Serial No. 16/546,759overlay marks comprising low aspect ratio features comprising an optical contrast material, the optical contrast material in or on only an uppermost tier (the current Office Action defines the “uppermost tier” to be the region in which the leftmost DVSes are formed in fig. 11) of the base stack of materials in an overlay mark region in a scribe region of the base stack of materials of the electronic device, the scribe region separate from the array region; and one or more additional stacks of materials adjacent the base stack of materials, the one or more additional stacks of materials comprising the at least one high aspect ratio feature.  
Regarding claim 22, Jeong teaches in view of Tokashiki and Koketsu teaches (see claim 1) an memory device comprising: at least one high aspect ratio feature in a first deck of a multideck structure comprising stacks of materials; and overlay marks in or on only an upper portion of a base stack of the stacks of materials in a scribe region, the overlay marks comprising low aspect ratio features, wherein top surfaces of each of the low aspect ratio features are substantially coplanar with each other and wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature, 
Regarding claim 23, Jeong teaches the memory device of claim 1, wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature (fig. 11).  
Regarding claim 26, Jeong does not teach the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1 (paragraph [0030]).  
Regarding claim 27, Jeong does not teach the electronic device of claim 22, wherein the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1.
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1 (paragraph [0030]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1) as applied to claim 1 above, and further in view of Sandhu (PG Pub 2011/0033786 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
However, the previous combination does not explicitly teach the base stack of materials comprises optically transparent materials.  
Jeong teaches the base stack of materials comprises silicon oxide (SL/ILD, fig. 11, paragraph [0056]).
Sandhu teaches that silicon oxide to be optically transparent (paragraph [0064]).
Thus, it is inherent in Jeong that the base stack of materials comprises optically transparent materials.
Allowable Subject Matter
Claims 11 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the overlay marks comprise a metal silicide material over a polysilicon material” (claim 11); nor
“a portion of the overlay marks comprises polysilicon and another portion comprises a metallized polysilicon” (claim 25).
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that (first paragraph, page 10, remarks), Applicant also reiterates the same argument on pages 11 and 12
top surfaces of the sacrificial layers SL and insulating layers ILD in the dummy stack structure DST of FIG. 17 of Jeong are not substantially coplanar with each other. While the top surfaces of the three dummy vertical structures DVS on the left of FIG. 11 appear to be substantially coplanar, Jeong does not teach that the three dummy vertical structures DVS comprise low aspect ratio features. Therefore Jeong does not teach or suggest overlay marks comprising low aspect ratio features comprising an optical contrast material, and top surfaces of each of the low aspect ratio features being substantially coplanar with each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899